  Case 1:19-cv-00187-LAS  Document
       Case 1:19-cv-00187-LAS      45-
                              Document          Filed 05/10/19
                                       49 Filed 05/21/19       Page
                                                          Page 1 of 481 of 48

                                Case No. 1:19-cv-00187-LAS
                                (Senior Judge Loren A. Smith)

                                         BID PROTEST


                IN THE UNITED STATES COURT OF FEDERAL CLAIMS


                  TELOS IDENTITY MANAGEMENT SOLUTIONS, LLC,
                                            Plaintiff,
                                                V.

                                       UNITED STATES,
                                           Defendant,
                                               and
                       IDEMIA IDENTITY & SECURITY USA, LLC.
                                       Defendant-Intervenor


        DEFENDANT'S CROSS MOTION FOR JUDGMENT ON THE ADMINISTRATIVE
                  RECORD AND RESPONSE TO PLAINTIFF'S
             MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General
                                                     ROBERT E. KIRSCHMAN, JR.
                                                     Director
                                                     DOUGLAS K. MICKLE
                                                     Assistant Director
Virginia G. FaITier                                  ASHLEY AKERS
Assistant Chief Counsel                              Trial Attorney
(Acquisition, Policy & Transactions)                 Commercial Litigation Branch
Chief Counsel's Office                               Civil Division
                                                     Department of Justice
                                                     P.O. Box480
                                                     Ben Franklin Station
                                                     Washington, D.C. 20044
                                                     Tel: (202) 353-0521
                                                     Ashley.Akers@usdoj.gov

May 21, 2019                                         Attorneys for Defendant
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 2 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 3 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 4 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 5 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 6 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 7 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 8 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 9 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 10 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 11 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 12 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 13 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 14 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 15 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 16 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 17 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 18 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 19 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 20 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 21 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 22 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 23 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 24 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 25 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 26 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 27 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 28 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 29 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 30 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 31 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 32 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 33 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 34 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 35 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 36 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 37 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 38 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 39 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 40 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 41 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 42 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 43 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 44 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 45 of 48
Case 1:19-cv-00187-LAS Document 49 Filed 05/21/19 Page 46 of 48
  Case 1:19-cv-00187-LAS  Document
       Case 1:19-cv-00187-LAS      45-
                              Document          Filed 05110119
                                       49 Filed 05/21/19       Page
                                                          Page 47    47 of 48
                                                                  of 48




contract falls within this national security mission, and Telos has not demonstrated that it

is in the public's interest to delay this contract.

         For these reasons, the Comi should decline to grant Telos injunctive relief.

                                            CONCLUSION

         For the foregoing reasons, the Comi should deny Telos's motion for judgment on the

administrative record, grant the Government's motion, and enter jud gment in the Government's

favor.


                                                      Respectfully Submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       ROBERT E. KIRSCHMAN, JR.
                                                       Director

                                                      Isl Douglas K. Mickle
                                                      DOUGLAS K. MICKLE
                                                      Assistant Director

                                                      Isl Ashley Akers
Virginia G. FaITier                                   ASHLEY AKERS
Assistant Chief Counsel                               Trial Attorney
(Acquisition, Policy & Transactions)                  Commercial Litigation Branch
Chief Counsel's Office                                Civil Division
                                                      Department of Justice
                                                      P.O. Box 480
                                                      Ben Franklin Station
                                                      Washington, D.C. 20044
                                                      Tel: (202) 353-0521
                                                      Fax: (202) 307-0972
                                                      Ashley.Akers@usdoj.gov


May 21, 2019                                           Attorneys for Defendant




                                                      40
  Case 1:19-cv-00187-LAS  Document
       Case 1:19-cv-00187-LAS      45
                              Document          Filed 05110119
                                       49 Filed 05/21/19       Page
                                                          Page 48    48 of 48
                                                                  of 48




                                  CERTIFICATE OF SERVICE

       I ce1iify under penalty ofpe1jury that on the 21st day ofMay, 2019, a copy ofthe

foregoing motion was filed electronically. I understand that the notice offiling will be sent to all

paiiies by operation ofthe Comi's electronic filing systems. Pa1iies may access this filing

through the Comi's system.


                                                Isl Ashley Akers
                                                   Ashley Akers




                                                    41
